         Case 7:17-cv-03652-PMH Document 72 Filed 02/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VIDAL WHITLEY,
                           Plaintiff,                         ORDER

                    -against-                                 17-CV-03652 (PMH)
NYS DOCCS, et al.,
                           Defendants.


PHILIP M. HALPERN, United States District Judge:

       On January 4, 2021, this Court issued an Order rescheduling the Initial Pretrial Conference

in this matter from January 5, 2021 to February 9, 2021. (Doc. 70). In that Order, the Court directed

the Clerk of the Court to mail a copy of that Order, the Court’s November 9, 2020 Order (Doc.

69), and the Notice of Initial Conference (Doc. 68) to Plaintiff. On January 27, 2021, those

documents were returned to sender with the following notation: “Attempted – Not known, Unable

to forward.” Plaintiff has not filed anything to this docket since October 25, 2019. (Doc. 66).

       It is Plaintiff’s obligation to provide the Court with an address for mail service, see Fed. R.

Civ. P. 11(a), but he has not done so. The Court therefore directs Plaintiff, within thirty days, to

provide the Court with his new mailing address. The Court may dismiss this action without

prejudice if Plaintiff fails to provide the Court with an address for service. The conference

scheduled for February 9, 2021 is adjourned sine die.

       The Clerk of the Court is respectfully directed to mail a copy of this Order, as well as the

Court’s January 4, 2021 Order (Doc. 70), November 9, 2020 Order (Doc. 69), and Notice of Initial

Conference (Doc. 68) to Plaintiff at the address listed on the docket, as well as the following

addresses, retrieved from a related action, Whitley v. Bowden, No. 17-CV-3564:
          Case 7:17-cv-03652-PMH Document 72 Filed 02/05/21 Page 2 of 2




         Vidal Whitley
         360 St. Paul Street, Apt. 413
         Rochester, New York 14605

         Vidal Whitley
         574 Joseph Center
         Rochester, New York 14605


                                         SO ORDERED:

Dated:     New York, New York
           February 5, 2021

                                         PHILIP M. HALPERN
                                         United States District Judge




                                         2
